[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                           FILED
                                                                   U.S. COURT OF APPEALS
                        ------------------------------------------- ELEVENTH CIRCUIT
                                                                      OCTOBER 26, 2007
                                     No. 06-14005
                                                                      THOMAS K. KAHN
                               Non-Argument Calendar
                                                                           CLERK
                        --------------------------------------------

                      D.C. Docket No. 04-00188-CV-HLM-4

SUSAN D. LANIER,

                                                         Plaintiff-Appellant,

                                          versus

COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

              ----------------------------------------------------------------
                   Appeal from the United States District Court
                        for the Northern District of Georgia
              ----------------------------------------------------------------

                                  (October 26, 2007)

Before EDMONDSON, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Susan Lanier, appearing pro se, appeals the district

court’s order affirming the denial by the Commissioner of Social Security (the
“Commissioner”) of Lanier’s application for disability insurance benefits.1 No

reversible error has been shown; we affirm.

          Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether correct legal standards were applied.2

Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial evidence

is more than a scintilla and is such relevant evidence as a reasonable person would

accept as adequate to support a conclusion.” Crawford, 363 F.3d at 1158 (internal

quotation omitted). “Even if the evidence preponderates against the

Commissioner’s findings, we must affirm if the decision reached is supported by

substantial evidence.” Id. at 1158-59 (internal quotation omitted). In addition, we

may not make credibility determinations, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

          A person who applies for Social Security disability benefits must prove her

disability. See 20 C.F.R. § 404.1512. Disability is the “inability to engage in any



  1
   Lanier claims that she is affected by many impairments, including fibromyalgia, chronic fatigue,
back and shoulder pain, and depression.
      2
     In addition, our review is limited to issues raised before the district court. See Crawford v.
Comm’r of Soc. Sec., 363 F.3d 1155, 1161 (11th Cir. 2004). Therefore, to the extent that Lanier
raises claims on appeal that she did not raise before the district court, we decline to address these
issues.

                                                 2
substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. § 423(d)(1)(A).

      We first address Lanier’s argument that the ALJ improperly discounted the

opinion of her treating physician, Dr. Robert Simmons, that because of Lanier’s

impairments, Lanier was “unable to pursue a regular 8-hour per day job of any

type” and was “impaired/disabled from working.” “The opinion of a treating

physician . . . must be given substantial or considerable weight unless good cause

is shown to the contrary.” Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir.

2004) (internal quotation omitted). Good cause exists under these circumstances:

“(1) [the] treating physician’s opinion was not bolstered by the evidence; (2)

evidence supported a contrary finding; or (3) [the] treating physician’s opinion

was conclusory or inconsistent with the doctor’s own medical records.” Id. at

1241. If an ALJ disregards the opinion of a treating physician, the ALJ must

clearly articulate the reasons for doing so. Id.

      In this case, the record shows good cause not to give Dr. Simmons’s opinion

substantial weight. The ALJ correctly noted that the opinion that Lanier was

unable to work was reserved to the Commissioner. See 20 C.F.R. § 404.1527(e)

                                          3
(explaining that a physician’s opinion that a claimant is “disabled” or “unable to

work” is not a medical opinion and that this opinion is reserved exclusively to the

Commissioner). In addition, Dr. Simmons’s opinion was conclusory; he neither

specifically explained how Lanier’s impairments impacted on her ability to work

nor provided objective medical evidence to support his findings. See Edwards v.

Sullivan, 937 F.2d 580, 583 (11th Cir. 1991) (“The treating physician’s report may

be discounted when it is not accompanied by objective medical evidence or is

wholly conclusory.”). Therefore, substantial evidence supports the ALJ’s

evaluation of Dr. Simmons’s opinion.

      We next address Lanier’s contention that the ALJ erred in making an

adverse credibility determination about her claims of being affected by pain.

Credibility determinations about subjective testimony are generally reserved to the

ALJ. See Johns v. Bowen, 821 F.2d 551, 557 (11th Cir. 1987). But if the ALJ

“decides not to credit such testimony, he must articulate explicit and adequate

reasons for doing so.” Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991). In

addition, we have “established a three part ‘pain standard’ that applies when a

claimant attempts to establish disability through his or her own testimony of pain

or other subjective symptoms.” Id. This standard requires these things:




                                         4
      (1) evidence of an underlying medical condition and either (2)
      objective medical evidence that confirms the severity of the alleged
      pain arising from the condition or (3) that the objectively determined
      medical condition is of such a severity that it can be reasonably
      expected to give rise to the alleged pain.

Id. “[A] claimant’s subjective testimony supported by medical evidence that

satisfies the standard is itself sufficient to support a finding of disability.” Id. The

ALJ may consider a claimant’s daily activities when evaluating her complaints of

pain. See 20 C.F.R. § 404.1529(c)(3).

      We conclude that substantial evidence supports the ALJ’s adverse

credibility determination in this case. The ALJ provided specific reasons for

discrediting Lanier’s testimony about the severity of her pain. For instance, as the

ALJ noted, the record shows that Lanier’s pain treatment was intermittent and that

she had no significant physical abnormalities. The ALJ also explained that

Lanier’s testimony about the amount of pain that she experienced was inconsistent

with her description of her activities. Lanier explained that she performed

household chores (such as doing laundry and vacuuming weekly), went fishing if

someone else helped her to reel in the caught fish, drove short distances, did some

cooking, engaged in online shopping, cut some parts of the flowers in her yard,




                                           5
and worked on redecorating her bedroom.3 We see no reversible error in the

ALJ’s assessment of Lanier’s credibility.

         We turn to Lanier’s claim that the ALJ did not present an accurate

hypothetical question to the vocational expert (“VE”) who testified at Lanier’s

hearing. Lanier contends that the hypothetical question did not include all of

Lanier’s claimed impairments. For the ALJ to rely on a VE’s testimony, the ALJ

must pose a hypothetical that adequately describes all the claimant’s impairments

and accurately reflects the claimant’s educational level, age, work skills, and

experience. Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999). But the

hypothetical need only include limitations supported by the record. See id.

         Here, the ALJ asked the VE to assume a hypothetical person with

impairments that included a restriction to light and sedentary unskilled work in a

low-stress environment where the person would not be required to sit for more

than two hours at a time or to stand for more than one hour at a time. The

hypothetical also asked the VE to consider tasks that required occasional to

frequent use of a person’s hands. The hypothetical question included all of

Lanier’s credible limitations; and Lanier’s additional claimed impairments that




  3
      Lanier also testified that no tasks existed that she was completely unable to perform.

                                                   6
were not supported by objective medical evidence did not need to be included in

the hypothetical.

      AFFIRMED.




                                        7